DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and  4-11have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable  AN (US 2017/0365217) in view of Yamazaki (US 7, 019,718) and Kimura (US 2013/0027282).
Regarding claim 1, An teaches A display panel comprising: a display substrate (Figs. 1,5,,6,8, 9, 11, element 110) comprising a display area(Figs. 1,5,6,8, 9, 11, display area DA) and a non-display area(Figs. 1,5,,6,8, 9, 11, non-display area NDA), the non-display area being provided with a first circuit and a second circuit extending to the display area respectively(, (Figs. 1,5,,6,8, 9, 11, first and second circuits PDPa and PDPb); the non-display area being further provided with at least one first auxiliary circuit electrically connected in parallel with the first circuit and/or at least one second auxiliary circuit electrically connected in parallel with the second circuit (Fig. 6 first and second circuits PDPa and PDPb also function with auxiliary wires AWa AWb ) wherein the first circuit comprises a first line and a second line (, (Figs. 1,5,,6,8, 9, 11, first and second circuits PDPa comprises VW1)and the first auxiliary circuit is connected to the first line and the second line ([0121]). Although Yamazaki teaches the limitations as discussed above, he fails to explicitly teach wherein the second circuit comprises a third line and a fourth line, at least one second auxiliary circuit comprises two second auxiliary circuits, one of the two second auxiliary circuits is electrically connected in parallel with the third line, and the other one of the two second auxiliary circuits is electrically connected in parallel with the fourth line.
However in the same field of driving a display device, Yamazaki teaches wherein the second circuit comprises a third line and a fourth line (Source signal line driving circuit shown in Fig. 5b, is functional with embodiment 1), at least one second auxiliary circuit comprises two second auxiliary circuits (Fig. 5b shows two power supply circuits connected to input ports 1 and 2 of pixel portion of 5A), one of the two second auxiliary circuits is electrically connected in parallel with the third line, and the other one of the two second auxiliary circuits is electrically connected in parallel with the fourth line (Figs. 5b shows how the cathode line and the anode line of both power supply circuits are electrically connected to pixel portion and parallel to source signal line driving circuit).

However in the same field of manufacturing a display device, Kimura teaches wherein the display substrate further comprises package area (Fig. 20 wire element 2001), the display area is located at an inner side of the package area (Fig. 20 pixle portion 106) , and the non-display area is located at an exterior side of the package area and arranged in a ring around the display area (Fig. 20 all area outside of wire element 2001), and an auxiliary circuit (Fig. 20 scan driver circuit 105 and signal line driver circuit 104) is connected between a first line and a second line outside the package area ( Fig. 20 connected between source lines 1903 extended from connection terminals 201) .
Therefore it would have been obvious to one of ordinary skill in the art to combine the auxiliary wiring method as taught by An with the auxiliary wiring method as taught by Yamazaki and the auxiliary wiring method as taught by Kimura. This 
 
Regarding claim 4, Yamazaki teaches wherein a line length of the second auxiliary circuit electrically connected in parallel with the third line is equal to a line length of the second auxiliary circuit electrically connected in parallel with the fourth line (Fig. 5B shows the power supply lines be equal distance from input ports of the pixel portion.).
Regarding claim 5, Yamazaki teaches wherein a cross-sectional area of the line of the second auxiliary circuit which is electrically connected in parallel with the third line is equal to a cross-sectional area of the line of the second auxiliary circuit which is electrically connected in parallel with the fourth line(Fig. 5B shows the power supply lines be equal distance from input ports of the pixel portion.).

 Regarding claim 6, AN teaches wherein the first circuit is an anode (VDD) trace ([0049] teaches VW1 and VW2 can supply ELVDD and ELVSS to pixels).
Regarding claim 7, AN teaches wherein at least one of the first auxiliary circuit is an anode (VDD) auxiliary trace ([0121-0123] teaches the auxiliary wire is connected to VW1 and can supply ELVDD).
Regarding claim 8, AN teaches wherein the second circuit is a cathode (VSS) trace ([0049] teaches VW1 and VW2 can supply ELVDD and ELVSS to pixels).
([0121-0123] teaches the auxiliary wire is connected to VW1 and can supply ELVDD).
Regarding claim 10, AN teaches wherein the display substrate comprises a bonding area, and the first and second circuit are connected to the bonding area (Figs. 1,5,6,8,9,11 show area where PDPa and PDPb are bonded).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621